Exhibit 10.41

 

Executive Officer Reimbursement Program – Reimbursement of Certain Legal
Expenses

 

On September 2, 2005, the company’s Board of Directors passed a resolution
authorizing the company to reimburse its executive officers for legal fees
reasonably incurred in connection with the proposed merger with Wachovia.  The
fees to be reimbursed may be incurred through the earlier of (i) the termination
of the merger agreement prior to completion of the merger, and (iii) the
effective time of the merger.  In each case the fees must relate to (i) legal
advice provided by one counsel to the executive officers, sought by the
executive officers at the request of the Board in connection with the
negotiation of the executive officers’ respective employment arrangements with
Wachovia and (ii) matters directly related to thereto including their
description in the company’s Securities and Exchange Commission filings and
other state public statements.

 

--------------------------------------------------------------------------------